In a child protective proceeding pursuant to Family Court Act article 10, the petitioner appeals from so much of an order of the Family Court, Suffolk County (Lynaugh, J.), entered November 21, 2001, as, after a hearing pursuant to Family Court Act § 1028, granted the grandmother’s application and returned the infant child to her.
Ordered that the order is affirmed insofar as appealed from, with costs.
The petitioner did not meet its burden of establishing that the infant child should remain in its custody (see, Matter of Marquel J., 269 AD2d 396; Besharov, Practice Commentaries, McKinney’s Cons Laws of NY, Book.29A, Family Ct Act § 1028, at 45). The evidence adduced at the hearing did not establish an imminent risk of harm to the child (see, Family Ct Act § 1028). The Law Guardian testified at the hearing that there was no danger in the child being with her grandmother and the other children in the household. Ritter, J.P., Smith, Friedmann and Cozier, JJ., concur.